Case 3:17-cv-00007-GTS-ML Document 104-60 Filed 06/17/19 Page 1 of 2
Case 3:17-cv-00007-GTS-ML    Document
       Case 3:l-7-cv-00007-GTS-DEP    104-60 Filed 06/17/19 Page 2 of 2
                                   D0cument 29-2 Flled 05/08/17 Page 73 of B0




   ,rtnru$9rflaTryE      orrl9;c
   ,Ol llrl6 ttrurt
   srsrr\ ilglttot ( trrto
            Mami 14 201f



           Mr. & Mln Robcrt Spcro




         B&ffi
        oear Mr. & Mrs. Speror

       Pleacl be odvirsd tftat the Vestal Board of Educstlon met on Mprch Lq7Ol7 to conslder your
        appeal"fE          rulpsnslqn. The 0ptrd qf Educrytlen vqted to uphoHthe Fobruary 7'2DL7
       dacrmlnrtlon of Suporlntmdent qf Sdloob Jcffrey J, Ahoarn.


       Rrcprctfully,

      (t]*,$,til{
       Kay E, Elllr, Dlstrlst    Clirk
      Vestal Centrpl sehool Dtsrrtct

      (eE
      ts      Wl,b Pryni, erq,
              WrndyOrvfnd. Ero.
              l, Ahslro Supulntcndent
              A leilnr, t.Ttlrlrn nhdp.l
              ftls




C.hallcnga                           $r-rlri'r or   t   irvcsilnlnr{\0,rvtcr dGffttfF$ppot n *or,r. - 5*ro     tl$Ififl    &


       1',d                   swzL?uw                                                         orqrg   otrdg            def:10 / I 0t   rfl
                                                                                      Unit$d ljliltes Oistriot Court
                                                                                      Northcm Dislricl of Ncrv York
                                                                                      Casc No. l?.CV.007 (Cl'S)
                                                                                                                                             )+
                                                                                      Pl Erhlbir No. tLlIl)arc

                                                          0a4347
                                                                                      ny:--._-_VSgO1B6ycre'k
